Dismissed and Opinion filed May 16, 2002








Dismissed and Opinion filed May 16, 2002.
 
 
In The
 
Fourteenth Court of Appeals
_________________
 
NO. 14-02-00028-CV
____________
 
AHMED MOHAMED-ALI and DILSHAT
MYDIN MOHAMED, Appellants
 
V.
 
COLONY GRANT HOMEOWNERS
ASSOCIATION, Appellee
 

 
On
Appeal from the 268th District Court
Fort Bend County, Texas
Trial
Court Cause No. 106,232
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed October 2, 2001.  On February 7, 2002,
this Court ordered the parties to attend mediation.  
On May 3, 2002, appellants filed a
motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered
dismissed.  
PER CURIAM
Judgment rendered and Opinion filed May 16, 2002.
Panel consists of Chief Justice Brister and Justices
Anderson and Frost.
Do Not Publish C Tex. R. App. P. 47.3(b).